DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11138927 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Rappoport; Benjamin Mark et al., US 20130135328 A1], discloses:
“The increased pixel distances (e.g., decreased pixel density) may be implemented in the entire display 18 or specific regions of the display 18 where increased transparency is desired. In some embodiments, the display 18 may include regions where the pixel arrangement includes no pixels 154. For example, FIG. 7C illustrates one such embodiment of a pixel placement 220, where a tuned region 222 contains no pixels 154. Including one or more tuned regions 222 that do not have pixels 154 may enhance the transparency of such regions 222 by allowing light to freely pass through the layers of the display 18. In some embodiments, the tuned region 222 may be placed in areas of the display 18 where it may be less likely that a displayed image would be useful. For example, such tuned region 222 may be implemented at the edges and/or corners of the display 18”, as recited in the ¶ 0043.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "wherein the display includes: a first display area having a first pixel density, and a second display area having a second pixel density being less than the first pixel density, and including first areas with pixels and second areas without a pixel, wherein transparent wiring lines are formed in the first areas and the second areas of the second display area to connect with the pixels in the first areas of the second display area, and wherein the image sensor is disposed under at least a portion of pixels included in the second display area so as to obtain light through the second areas of the second display area", in combination with the other recited claim features.

Regarding claims 2-14:
	Claims 2-14 depend on claim 1 and is found allowable for at least the same reasons as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Rappoport; Benjamin M. et al., US 8947627 B2] discloses:
“An electronic device may have a display. The display may have an active region in which display pixels are used to display images. The display may have one or more openings and may be mounted in a housing associated with the electronic device. An electronic component may be mounted in alignment with the openings in the display. The electronic component may include a camera, a light sensor, a light-based proximity sensor, status indicator lights, a light-based touch sensor array, a secondary display that has display pixels that may be viewed through the openings, antenna structures, a speaker, a microphone, or other acoustic, electromagnetic, or light-based component. One or more openings in the display may form a window through which a user of the device may view an external object. Display pixels in the window region may be used in forming a heads-up display.”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623